                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RAMIRO SANDOVAL, JR.,

      Plaintiff,

v.                                                   Case No. 8:18-cv-1133-T-36AAS

U.S. DEPARTMENT OF EDUCATION,

      Defendant.

_________________________________________/

                                       ORDER

       Defendant U.S. Department of Education moves to set aside a Clerk’s default

entered against it. (Doc. 13). Defendant’s request is unopposed. (Id. at p. 7).

      Plaintiff Ramiro Sandoval, Jr., submitted his complaint against Defendant on

May 8, 2018, and a summons addressed to Defendant was issued the same day. (Docs.

1, 2). However, summonses have not been issued for the U.S. Attorney General or

the U.S. Attorney for the Middle District of Florida. See Fed. R. Civ. P. 4(i)(1)-(2). In

addition, Plaintiff’s Motion for Clerk’s Default and Motion for Entry of Final

Judgment lists an incorrect address for the U.S. Attorney’s Office. (See Docs. 9, 12).

      Because of Defendant’s failure to plead or otherwise defend against Plaintiff’s

complaint, the Clerk entered a default under Rule 55(a). (Docs. 9, 10). Plaintiff then

moved for entry of final default judgment. (Doc. 12).




                                           1
      In addition to serving Defendant, Rule 4(i)(1)(A) requires service of process on

the U.S. Attorney for the district in which the suit is brought. Service may be by

personal delivery or by sending it “by registered or certified mail to the civil-process

clerk at the United States attorney's office.” Fed. R. Civ. P. 4(i)(1)(A)(i)-i(ii). In

addition, Rule 4 also requires sending “a copy of each by registered or certified mail

to the Attorney General of the United States at Washington, D.C.” Fed. R. Civ. P.

4(i)(1)(B). Although Plaintiff served Defendant, he has not served the U.S. Attorney

General or the U.S. Attorney in this district.

      A court may set aside entry of a Clerk’s default for good cause. Fed. R. Civ. P.

55(c). “Good cause” under Rule 55(c) is a liberal standard. Sherrard v. Macy’s Sys.

and Tech., Inc., 724 F. App’x 736, 738 (11th Cir. 2018) (quotation and citation

omitted); see also Jones v. Harell, 858 F.2d 667, 668–69 (11th Cir. 1988) (affirming

district court that concluded party made “a bare minimum showing” to justify relief

under Rule 55(c)). Setting aside the Clerk’s default does not prejudice the non-

defaulting party because Plaintiff does not oppose this relief. The court is satisfied

good cause exists to set aside the Clerk’s default against Defendant.

      Accordingly, it is ORDERED:

      (1)    Defendant’s Motion to Set Aside Clerk’s Default (Doc. 13) is GRANTED.

Defendant must respond to Plaintiff’s complaint by March 12, 2019.

      (2)    Plaintiff’s Motion for Default Judgment (Doc. 12) is DENIED AS

MOOT.




                                           2
ENTERED in Tampa, Florida on February 20, 2019.




                               3
